IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
G. A., natural father of K. A. and
L. A., minor children,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2975

FLORIDA DEPARTMENT OF
CHILDREN and FAMILIES,

      Appellee.

_____________________________/

Opinion filed November 15, 2016.

An appeal from the Circuit Court for Levy County.
Stanley H. Griffis, Judge.

James J. Connor, Gainesville and Audrie H. Hoehn of Audrie M. Harris, P.A.,
Gainesville, for Appellant.

Ward L. Metzger, Appellate Counsel, Jacksonville, for Appellee; David Paul
Krupski, Appellate Counsel, Guardian ad Litem Program, Sanford.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.